--------------------------------------------------------------------------------

 

 

 

 

 

U.S. GEOTHERMAL INC.
________

Consolidated Financial Statements
March 31, 2008

--------------------------------------------------------------------------------

Board of Directors
U.S. Geothermal Inc.
Boise, Idaho

 

REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

We have audited the accompanying consolidated balance sheets of U.S. Geothermal
Inc. as of March 31, 2008 and 2007, and the related consolidated statements of
operations and comprehensive loss, consolidated statement of stockholders’
equity and consolidated statement of cash flows for the years ended March 31,
2008, 2007 and 2006. These financial statements are the responsibility of the
Company’s management. Our responsibility is to express an opinion on these
financial statements based on our audit.

We conducted our audit in accordance with the standards of the Public Company
Accounting Oversight Board (United States). Those standards require that we plan
and perform the audit to obtain reasonable assurance about whether the financial
statements are free of material misstatement. An audit includes examining, on a
test basis, evidence supporting the amounts and disclosures in the financial
statements. An audit also includes assessing the accounting principles used and
significant estimates made by management, as well as evaluating the overall
financial statement presentation. We believe that our audit provides a
reasonable basis for our opinion.

In our opinion, the financial statements referred to above present fairly, in
all material respects, the financial position of U.S. Geothermal Inc. as of
March 31, 2008 and 2007 and the results of its operations and comprehensive
loss, consolidated statement of stockholders’ equity and consolidated statements
of cash flows for the years ended March 31, 2008, 2007 and 2006, in conformity
with accounting principles generally accepted in the United States of America.

We also have audited, in accordance with the standards of the Public Company
Accounting Oversight Board (United States) U.S. Geothermal Inc.’s internal
control over financial reporting as of March 31, 2008, based on criteria
established in Internal Control—Integrated Framework issued by the Committee of
Sponsoring Organizations of the Treadway Commission (COSO), and our report dated
June 9, 2008 expressed an adverse opinion.

 

Williams & Webster, P.S.
Certified Public Accountants
Spokane, Washington
June 9, 2008

--------------------------------------------------------------------------------

U.S. GEOTHERMAL INC.
CONSOLIDATED BALANCE SHEETS
(Stated in U.S. Dollars)

    March 31,     March 31,       2008     2007                 ASSETS          
                Current                      Cash and cash equivalents $
 4,877,252   $  6,759,161            Restricted cash   285,000     5,363,400    
       Receivable from subsidiary   205,033     154,277            Other current
assets   85,466     27,706                      Total current assets   5,452,751
    12,304,544                 Investment in subsidiary (note 2)   16,745,481  
  6,230,410   Deposit on property acquisition (note 3)   11,310,686     -  
Property, plant and equipment, net of                      accumulated
depreciation   6,858,015     4,138,386                      Total assets $
 40,366,933   $  22,673,340                               LIABILITIES AND
STOCKHOLDERS’ EQUITY                           Current Liabilities:            
         Accounts payable and accrued liabilities $  485,783   $  1,446,952    
       Related party accounts payable   9,218     9,510   Total current
liabilities   495,001     1,456,462   Long-term Liabilities:                    
 Stock compensation payable   1,975,672     2,533,858                      Total
liabilities   2,470,673     3,990,320                 Commitments and
Contingencies   -     -                 STOCKHOLDERS’ EQUITY                    
      Capital stock                      Authorized:                        
 100,000,000 common shares with a $0.001 par value                      Issued
and outstanding:                            43,810,512 shares at March 31, 2007
and                            55,339,253 shares at March 31, 2008   55,339    
43,811   Additional paid-in capital   48,532,730     25,781,832   Accumulated
deficit   (10,691,809 )   (7,142,623 )                    Total stockholders’
equity   37,896,260     18,683,020                                              
         Total liabilities and stockholders’ equity $  40,366,933   $
 22,673,340  

The accompanying notes are an integral part of these consolidated financial
statements.
-2-

--------------------------------------------------------------------------------

U.S. GEOTHERMAL INC.
CONSOLIDATED STATEMENTS OF OPERATIONS
(Stated in U.S. Dollars)

    For the Years Ended March 31,       2008     2007     2006                  
    Operating Revenues:                   Land, water, and mineral rights lease
$  121,742   $  90,206   $  -   Management fees   62,500     -     -      
184,242     90,206     -                       Operating Expenses:              
    Loss from investment in subsidiary   228,234     102,336     -   Consulting
fees   112,269     67,913     29,005   Corporate admin and development   580,035
    215,914     185,186   Professional and management fees   845,908     708,524
    422,690   Salaries and wages   617,323     506,354     484,656   Stock based
compensation   1,903,635     1,129,072     180,779   Travel and promotion  
440,196     408,056     360,753   Lease and equipment repair costs   69,505    
-     -           Total operating expenses   4,797,105     3,138,169    
1,663,069                       Loss from Operations   (4,612,863 )   (3,047,963
)   (1,663,069 )                     Other Income:                   Foreign
exchange gain   116,547     411,341     149,200   Interest income   947,130    
693,738     23,276          Total other income   1,063,677     1,105,079    
172,476                       Net Loss $  (3,549,186 ) $  (1,942,884 ) $
 (1,490,593 )                                                             Basic
And Diluted Net Loss Per Share $  (0.06 ) $  (0.04 ) $  (0.08 )                
                        Weighted Average Number of Shares                  
       Outstanding for Basic and Diluted   52,407,704     43,640,303    
17,797,637          Calculations                  

The accompanying notes are an integral part of these consolidated financial
statements.
-3-

--------------------------------------------------------------------------------

U.S. GEOTHERMAL INC.
CONSOLIDATED STATEMENTS OF CASH FLOWS
(Stated in U.S. Dollars)

    For the Years Ended March 31,       2008     2007     2006                  
    Operating Activities:                   Net loss $ (3,549,186 ) $
 (1,942,884 ) $  (1,490,593 ) Add non-cash items:                          
 Depreciation   56,769     16,511     1,350            Loss of operations of
subsidiary   228,234     133,304     -            Gain on disposal of equipment
  (2,154 )   -     -            Shares issued for other than cash   -     65,384
    84,000            Share based compensation   1,903,635     1,129,072    
180,779   Change in non-cash working capital items:                          
 Receivable subsidiary   (50,756 )   (154,277 )   -            Accounts payable
and accrued liabilities   210,790     (160,166 )   115,812            Prepaid
expenses & other   (57,760 )   (16,277 )   (1,608 )                    Total
cash used by operating activities   (1,260,428 )   (929,333 )   (1,110,260 )    
                Investing Activities:                   Purchases of property,
plant and equipment   (3,961,024 )   (2,456,782 )   (1,132,764 ) Cash released
from (restricted by) under contract   5,078,400     (5,363,400 )   -   Cash in
escrow for property acquisition   (11,310,686 )   -     -   Investment in
subsidiaries   (10,743,305 )   (9,917,100 )   -   Proceeds from equipment
disposal   14,529     -     -   Reimbursement from partner   -     4,917,100    
-                      Total cash used by investing activities   (20,922,086 )  
(12,820,182 )   (1,132,764 )                     Financing Activities:          
        Issuance of share capital, net of share issue cost   20,300,605    
20,312,177     646,710                      Total cash provided by financing
activities   20,300,605     20,325,177     646,710                       Foreign
Exchange Effect on Cash and Equivalents   -     -     (164,262 )                
    Increase in Cash and Cash Equivalents   (1,881,909 )   6,562,662    
(1,760,576 )                     Cash and Cash Equivalents, Beginning of Period
  6,759,161     196,499     1,957,075                       Cash and Cash
Equivalents, End of Period $ 4,877,252   $  6,759,161   $  196,499              
        Supplemental Disclosure:                      Non-cash investing and
financing activities:                            Transfer of property and
equipment to subsidiary $ -   $  1,363,714   $  -            Shares issued with
employment agreements   -     65,384     84,000            Purchase of property
and equipment on account   1,172,251     (1,335,714 )   -  

The accompanying notes are an integral part of these consolidated financial
statements.
-4-

--------------------------------------------------------------------------------

U.S. GEOTHERMALINC.
CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY
For the Years Ended March 31, 2008 and 2007
(Stated in U.S. Dollars)

  NUMBER     COMMON     ADDITIONAL     CAPITAL     STOCK                 OF    
SHARES     PAID-IN     STOCK     PURCHASE     ACCUM.           SHARES     AMOUNT
    CAPITAL     ISSUABLE     WARRANTS     DEFICIT     TOTAL                    
                                                                  Balance at
April 1, 2006 18,263,844   $  $18,264   $  4,954,690   $  20,134,260   $  -   $
 (5,199,743 ) $  19,907,471                                             Stock
issued as result of employment                                             
agreements 49,168     49     65,331     -     -     4     65,384   Stock options
granted -     -     978,772     -     -     -     978,772   Shares issued for
stock options and warrants                                            
 exercised 497,500     498     487,595     -     (137,806 )   -     350,287  
Capital stock issued as result of a private                                    
         placement closed April 3, 2006, net of                                
             issuance costs 25,000,000     25,000     20,109,260     (20,134,260
)   -     -     -   Stock purchase warrants expired -     -     1,186,232     -
    (1,186,232 )   -     -                                             Stock
compensation liability -     -     (2,000,048 )   -     1,324,038     -    
(676,010 ) Net loss for the period -     -           -     -     (1,942,884 )  
(1,942,884 ) Balance, March 31, 2007 43,810,512     43,811     25,781,832     -
    -     (7,142,623 )   18,683,020                                            
Capital stock issued as result of a private                                    
         placement closed June 5, 2007, net of                                  
           issuance costs 9,090,900     9,091     17,757,681     -     -     -  
  17,766,772   Shares issued for stock options and warrants                    
                         exercised 2,437,841     2,437     4,255,203     -     -
    -     4,257,640                                             Stock
compensation liability -     -     738,014     -     -     -     738,014        
                                    Net loss for the period -     -     -     -
    -     (3,549,186 )   (3,549,186 ) Balance at March 31, 2008 55,339,253   $
 55,339   $  48,532,730   $  -   $  -   $  (10,691,809 ) $  37,896,260  

The accompanying notes are an integral part of these consolidated financial
statements.
-5-

--------------------------------------------------------------------------------

U.S. GEOTHERMAL INC.
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
MARCH 31, 2008
(Stated in U.S. Dollars)

NOTE 1 - ORGANIZATION AND DESCRIPTION OF BUSINESS

When U.S. Cobalt Inc. (“GTH” or the “Company”) completed a reverse take-over on
December 19, 2003, the former stockholders of U.S. Geothermal Inc. (“GEO –
Idaho”) a company incorporated on February 26, 2002 in the State of Idaho,
U.S.A.; acquired control of GTH. In connection with the transaction, U.S. Cobalt
Inc. changed its name to U.S. Geothermal Inc. and consolidated its common stock
on a one new to five old basis. All references to common shares in these
financial statements have been restated to reflect the roll-back of common
stock.

GEO - Idaho entered into an agreement with Vulcan Power Company (“Vulcan”) of
Bend, Oregon, U.S.A., pursuant to which it acquired a 100% interest in the Raft
River Geothermal Property located in Cassia County, Idaho, U.S.A.

The Company was created to acquire property, construct power plants, and manage
the operations of those plants that utilize geothermal resources to produce
energy. The Company’s operations have been, primarily, focused in the Pacific
Northwest of the United States.

Basis of Presentation

The Company consolidates subsidiaries that it controls (more-than-50% owned) and
entities over which control is achieved through means other than voting rights.
These consolidated financial statements include the accounts of the Company and
its wholly owned subsidiaries. The accounts of the following companies are
consolidated in these financial statements:

  i)

U.S. Geothermal Inc. (incorporated in the State of Delaware);

  ii)

U.S. Geothermal Inc. (incorporated in the State of Idaho);

  iii)

U.S. Cobalt Inc. (incorporated in the State of Colorado);

  iv)

U.S. Geothermal Services, LLC (incorporated in the State of Delaware).

All intercompany transactions are eliminated upon consolidation.

Raft River Energy I LLC, previously a 100% owned subsidiary, was consolidated
through July 2006, after which the entity is recorded under the equity method.
See Consolidation of Variable Interest Entity in Note 2 for further discussion.

NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

The following are summarized accounting policies considered to be significant by
the Company’s management:

Accounting Method

The Company’s financial statements are prepared using the accrual basis of
accounting in accordance with accounting principles generally accepted in the
United States of America (“U.S. GAAP”) and have been consistently applied in the
preparation of the financial statements.

-6-

--------------------------------------------------------------------------------

Change from Development Stage

Pursuant to Statement of Financial Accounting Standards No. 7, “Accounting and
Reporting by Development Stage Enterprises” (“SFAS 7”), the Company was
considered to be a development stage enterprise from February 26, 2002 to
December 31, 2007. Among other provisions, SFAS 7 stipulates the reporting of
inception to date results of operations, cash flows and other financial
information. On January 3, 2008, the Company’s major subsidiary began generating
revenues from planned commercial operations. Although Company management expects
to focus a significant amount of resources to development type activities over
the next 3 to 5 years, the Company has been generating revenues that originate
from planned principal operations. Consequently, these consolidated financial
statements are reported in accordance with generally accepted accounting
principles for an operating company and do not reflect inception to date
information.

Use of Estimates

The preparation of financial statements in accordance with generally accepted
accounting principles requires the use of estimates and assumptions that affect
the reported amounts of assets and liabilities, disclosure of contingent assets
and liabilities known to exist as of the date the financial statements are
published, and the reported amounts of revenues and expenses during the
reporting period. Uncertainties with respect to such estimates and assumptions
are inherent in the preparation of the Company’s financial statements;
accordingly, it is possible that the actual results could differ from these
estimates and assumptions and could have a material effect on the reported
amounts of the Company’s financial position and results of operations.

Cash and Cash Equivalents

The Company considers all unrestricted cash, short-term deposits, and other
investments with original maturities of no more than ninety days when acquired
to be cash and cash equivalents for the purposes of the statement of cash flows.
Discussion regarding restricted cash is included in Note 4. With the large value
of funds invested in short-term deposits, small variations in short term
interest rates may materially affect the value of cash equivalents. Investments
in government obligations accumulate higher interest, but the principal balance
is not insured by the FDIC. All investments held by the Company are highly
liquid and available on demand.

Concentration of Credit Risk

The Company’s cash and cash equivalents, including restricted cash, consisted of
commercial bank deposits, a money market account, and petty cash. The money
market funds totaled $4,896,040, and are not subject to deposit insurance. Cash
deposits are held in a commercial bank in Boise, Idaho, and in a commercial bank
in Vancouver, British Columbia. The accounts in Idaho are guaranteed by the
Federal Deposit Insurance Corporation (“FDIC”) up to $100,000. The Canadian
dollar accounts in British Columbia are guaranteed by the Canadian Deposit
Insurance Corporation (“CDIC”) up to $100,000 Canadian (approximately $102,315
in U.S. dollars at March 31, 2008). At March 31, 2008, the Company held deposits
that exceeded the FDIC insured amount by approximately $295,858 and did not
exceed the CDIC insured amount.

Consolidation of Variable Interest Entities

The Company has a significant interest in Raft River Energy I, LLC (“RREI”),
which has been determined to be a variable interest entity as defined by FASB
Interpretation No. 46(R) (FIN 46(R)). RREI’s purpose is to hold the financial
interests of the first phase of the Raft River project for the construction of a
geothermal power plant.

-7-

--------------------------------------------------------------------------------

RREI resulted from an August 9, 2006 agreement between the Company and Raft
River Holdings, LLC, a subsidiary of the Goldman Sachs Group, for construction
financing of Phase I of the Raft River project. To accommodate the construction
financing, the Company sold 50% of its ownership in Raft River Energy to Raft
River Holdings. As a result of the agreements, the Company was required to
contribute cash and property sufficient to complete a 10 megawatt power plant,
and Raft River Holdings was required to contribute $34,170,100.

As of March 31, 2008, the Company has contributed $17,102,586 in cash and
property to the project, while Raft River Holdings has contributed $34,170,100.
As a result, Raft River Holdings has been designated the primary beneficiary.

For periods prior to August 2006, the Company was the 100% owner of RREI and
consolidated the loss. For the period August 2006 to March 2008, U.S. Geothermal
Inc. recorded RREI under the equity method of accounting for investments in
subsidiaries based on the monthly capital contribution ratio, which averaged
27.4% for the year ended March 31, 2008.

RREI’s latest financial information is summarized as follows:

    As of November     As of November       30, 2007     24, 2006              
  Total current assets $  234,382   $  3,417,793   Property and equipment  
50,055,675     18,618,764     $  50,290,057   $  22,036,557                
Total liabilities $  4,252,786   $  3,360,052   Total members’ equity  
46,037,271     18,676,505     $  50,290,057   $  22,036,557  


    Fiscal Year     August 18, 2005       Ended November     to November 30,    
  30, 2007     2006                 Operating revenues $  96,743   $  -  
Operating loss   (929,615 )   (245,879 ) Net loss   (834,234 )   (237,309 )    
          U.S. Geothermal Inc. – portion of net loss   (228,234 )   (102,336 )

-8-

--------------------------------------------------------------------------------

Property, Plant and Equipment

Property, plant and equipment are recorded at historical cost. Depreciation is
calculated on a straight-line basis over the estimated useful life of the asset.
Where appropriate, terms of property rights and revenue contracts can influence
the determination of estimated useful lives. Depreciation of small equipment is
calculated using an annual rate of 30%, which approximates the assets’ estimated
useful lives.

The Company expenses all costs related to the development of geothermal reserves
prior to the establishment of proven and probable reserves. Once a resource is
considered to be proven, then costs of acquisition and development are
capitalized on an area-of-interest basis. If an area of interest is subsequently
abandoned, those costs are charged to income in the year of abandonment.

Impairment of Long-Lived Assets

Statement of Financial Accounting Standards No. 144 “Accounting for the
Impairment or Disposal of Long-Lived Assets” (“SFAS 144”) establishes a single
accounting model for long-lived assets to be disposed of by sale including
discontinued operations. SFAS 144 requires that these long-lived assets be
measured at the lower of the carrying amount or fair value less cost to sell,
whether reported in continuing operations or discontinued operations. The
Company has adopted SFAS 144 and evaluates its long-term assets annually for
impairment or when circumstances or events occur that may impact the fair value
of the assets. The fair value of geothermal property is primarily evaluated
based upon the present value of expected revenues directly associated with those
assets. An impairment loss would be recognized if the carrying amount of a
capitalized asset is not recoverable and exceeds its fair value. Management
believes that there have not been any circumstances that have warranted the
recognition of losses due to the impairment of long-lived assets as of March 31,
2008.

Stock Options Granted to Employees and Non-employees

On April 1, 2006, the Company adopted Statement of Financial Accounting
Standards No. 123 (revised 2004), “Share-Based Payment” (“SFAS 123(R)”), which
requires the measurement of the value of employee services received in exchange
for an award of an equity instrument based on the grant-date fair value of the
award. For employees, directors and officers, the fair value of the awards are
expensed over the vesting period. The current vesting period for all options is
eighteen months.

Under SFAS 123(R), the Company elected to use the modified prospective
transition method, and accordingly, the Company’s consolidated financial
statements for periods prior to adoption of SFAS 123(R) have not been restated
to reflect, and do not include the impact of adopting SFAS 123(R).

For non-employee stock based compensation, the Company adopted EITF Issue No.
96-18, “Accounting for Equity Instruments That Are Issued to Other Than
Employees for Acquiring, or in Conjunction with Selling, Goods or Services” and
EITF Issue No. 00-18, “Accounting Recognition for Certain Transactions involving
Equity Instruments Granted to Other Than Employees.” Non-employee stock options
have been granted, at the Board of Director’s discretion, to select vendors as a
bonus for exceptional performance. Prior to issuance of the awards, the Company
was not under any obligation to issue the stock options. Subsequent to the
award, the recipient was not obligated to perform any services. Therefore, the
fair value of these options was expensed on the grant date, which was also the
measurement date.

The Company accounts for stock-based compensation in accordance with SFAS
123(R). Under the fair value recognition provisions of this statement,
share-based compensation cost is measured at the

-9-

--------------------------------------------------------------------------------

grant date based on the value of the award and is recognized as expense over the
vesting period. Determining the fair value of share-based awards at the grant
date requires judgment, including estimating expected dividends. In addition,
judgment is also required in estimating the amount of share-based awards that
are expected to be forfeited. If actual results differ significantly from these
estimates, stock-based compensation expense and our results of operations could
be materially impacted.

Earnings Per Share

The Company has adopted Statement of Financial Accounting Standard No. 128
“Earnings per Share” (“SFAS 128”), which provides for calculation of "basic" and
"diluted" earnings per share. Basic earnings per share includes no dilution and
is computed by dividing net income available to common shareholders by the
weighted average common shares outstanding for the period. Diluted earnings per
share reflect the potential dilution of securities that could share in the
earnings of an entity similar to fully diluted earnings per share. Although
there were common stock equivalents outstanding at March 31, 2008 and 2007, they
were not included in the calculation of earnings per share because their
inclusion would have been considered anti-dilutive.

Financial Instruments

The Company’s financial instruments consist of cash and cash equivalents,
refundable tax credits, and accounts payable and accrued liabilities. Unless
otherwise noted, it is management’s opinion that the Company is not exposed to
significant interest, currency or credit risks arising from these financial
instruments. The fair values of these financial instruments approximate their
carrying values, unless otherwise noted.

Refundable tax credit is comprised of Goods and Services Tax (“GST”) which is
refundable from the Government of Canada and is included in other assets.

Foreign Currency Transactions

The Company’s functional currency is the U.S. dollar. Monetary items are
converted into U.S. dollars at the rate prevailing at the balance sheet date.
Resulting gains and losses are generally included in determining net income for
the period in which exchange rates change. The Company does not have financial
interests that are specified by contract to be settled in foreign currencies.

Foreign Operations

The accompanying balance sheet contains certain recorded Company assets
(principally cash) in a foreign country (Canada). Although Canada is considered
economically stable, it is always possible that unanticipated events in foreign
countries could disrupt the Company’s operations.

Provision for Taxes

Income taxes are provided based upon the liability method of accounting pursuant
to Statement of Financial Accounting Standards No. 109, “Accounting for Income
Taxes” (“SFAS 109”). Under this approach, deferred income taxes are recorded to
reflect the tax consequences in future years of differences between the tax
basis of assets and liabilities and their financial reporting amounts at each

-10-

--------------------------------------------------------------------------------

year-end. A valuation allowance is recorded against deferred tax assets if
management does not believe the Company has met the “more likely than not”
standard imposed by SFAS 109 to allow recognition of such an asset.

At March 31, 2008, the Company had net deferred tax assets calculated at an
expected rate of 34% of approximately $2,429,640 (March 31, 2007 - $1,870,800)
principally arising from net operating loss carry forwards and stock
compensation. As management of the Company cannot determine that it is more
likely than not that the Company will realize the benefit of the net deferred
tax asset, a valuation allowance equal to the net deferred tax asset was
recorded at March 31, 2008. The significant components of the deferred tax asset
at March 31, 2008 and 2007 were as follows:

    March 31,     March 31,       2008     2007   Estimated net operating loss
carry forward $  7,146,000   $  5,502,300                 Deferred tax asset $
 2,429,600   $  1,870,800   Deferred tax asset valuation allowance   (2,429,600
)   (1,870,800 ) Net deferred tax asset $  -   $  -  

At March 31, 2008, the Company has net operating loss carry forwards of
approximately $7,146,000 ($5,502,300 in March 31, 2007), which expire in the
years 2023 through 2027. The change in the allowance account from March 31, 2007
to March 31, 2008 was $558,800.

Although we believe that our estimates are reasonable, no assurance can be given
that the final tax outcome of these matters will not be different than that
which is reflected in our tax provisions. Ultimately, the actual tax benefits to
be realized will be based upon future taxable earnings levels, which are very
difficult to predict.

Accounting for Income Tax Uncertainties and Related Matters

We may be assessed penalties and interest related to the underpayment of income
taxes. Such assessments would be treated as a provision of income tax expense on
our financial statements. For the year ended March 31, 2008, no income tax
expense has been realized as a result of our operations and no income tax
penalties and interest have been accrued related to uncertain tax positions. The
Company files income tax returns in the U.S. federal jurisdiction and in the
State of Idaho. These filings are subject to a 3 year statue of limitations. Our
evaluation of income tax positions included the fiscal years ended March 31,
2008, 2007, 2006 and 2005 which could be subject to agency examinations as of
March 31, 2008. No filings are currently under examination. No adjustments have
been made to reduce our estimated income tax benefit at fiscal year end. Any
valuations relating to these income tax provisions will comply with the
principles defined in Financial Accounting Standards No. 157, Fair Value
Measurements.

Revenue

Revenue Recognition

Management fee income is recognized when the services have been provided.
Royalties and Lease revenues are recognized as the resource has been utilized
and other contractual obligations have been met.

-11-

--------------------------------------------------------------------------------

Revenue Source
The majority of the Company’s operating revenues are received from its major
subsidiary in the form of lease/royalty income and management fees. Most of the
subsidiary’s operating revenues originate from electrical power that is sold to
a single utility company that, primarily, operates in the State of Idaho. All of
the power generated originates from the one power plant that utilizes a
geothermal reservoir located in South Eastern Idaho.

Reclassifications

Certain amounts reported in operating revenues in the fiscal year ended March
31, 2007, were reclassified from other revenues to conform with the current
period presentation. These reclassifications have resulted in no changes to the
Company’s accumulated deficit and net losses presented.

Recent Accounting Pronouncements

Stock Based Compensation
In December 2007, the Securities and Exchange Commission issued Staff Accounting
Bulletin No. 110 (“SAB 110”), Share Based Payment. This SAB expresses the views
of the staff regarding the use of a "simplified" method, as discussed in SAB No.
107 (“SAB 107”), in developing an estimate of expected term of "plain vanilla"
share options in accordance with Statement of Financial Accounting Standards No.
123 (revised 2004), Share-Based Payment. The staff stated in SAB 107 that it
would not expect a company to use the simplified method for share option grants
after December 31, 2007. However, the staff will continue to accept, under
certain circumstances, the use of the simplified method beyond December 31,
2007. The guidance in SAB 110 is effective beginning January 1, 2008. The
Company uses historical information to estimate the expected term of its stock
option grants and, therefore, it does not expect that adoption of SAB 110 will
have a material impact on the Company’s financial position, results of
operations, or cash flows.

Business Combinations
In December 2007, the FASB issued Financial Accounting Standards Statement No.
141 (Revised 2007) (“SFAS 141(R)”), Business Combinations. Under SFAS 141(R), an
acquiring entity will be required to recognize all the assets acquired and
liabilities assumed in a transaction at the acquisition-date fair value with
limited exceptions. Additionally, SFAS 141(R) will change the accounting
treatment for certain specific items, including:

 * Acquisition costs will be generally expensed as incurred;
 * Noncontrolling interests (formerly known as "minority interests") will be
   valued at fair value at the acquisition date;
 * Acquired contingent liabilities will be recorded at fair value at the
   acquisition date and subsequently measured at either the higher of such
   amount or the amount determined under existing guidance for non-acquired
   contingencies;
 * In-process research and development will be recorded at fair value as an
   indefinite-lived intangible asset at the acquisition date;
 * Restructuring costs associated with a business combination will be generally
   expensed subsequent to the acquisition date; and
 * Changes in deferred tax asset valuation allowances and income tax
   uncertainties after the acquisition date generally will affect income tax
   expense.

SFAS 141(R) also includes a substantial number of new disclosure requirements.
SFAS 141(R) applies prospectively to business combinations for which the
acquisition date is on or after the beginning of the first annual reporting
period beginning on or after December 15, 2008 and earlier

-12-

--------------------------------------------------------------------------------

adoption is prohibited. Accordingly, the Company will be required to record and
disclose business combinations following existing U.S. GAAP until April 1, 2009.
The Company does not expect that adoption of SFAS 141(R) will have a material
effect on its financial position, results of operation, or cash flows.

Noncontrolling Interests in Consolidated Financial Statements
In December 2007, the FASB issued Financial Accounting Standards Statement No.
160 (SFAS 160), Noncontrolling Interests in Consolidated Financial Statements -
An Amendment of ARB No. 51.

SFAS 160 establishes new accounting and reporting standards for the
noncontrolling interest in a subsidiary and for the deconsolidation of a
subsidiary. Specifically, SFAS 160 requires the recognition of a noncontrolling
interest (minority interest) as equity in the consolidated financial statements
and separate from the parent's equity. The amount of net income attributable to
the noncontrolling interest will be included in consolidated net income on the
face of the income statement. SFAS 160 clarifies that changes in a parent's
ownership interest in a subsidiary that do not result in deconsolidation are
equity transactions if the parent retains its controlling financial interest. In
addition, SFAS 160 requires that a parent recognize a gain or loss in net income
when a subsidiary is deconsolidated. Such gain or loss will be measured using
the fair value of the noncontrolling equity investment on the deconsolidation
date. SFAS 160 also includes expanded disclosure requirements regarding the
interests of the parent and its noncontrolling interest. SFAS 160 is effective
for fiscal years, and interim periods within those fiscal years, beginning on or
after December 15, 2008 and earlier adoption is prohibited. Accordingly, the
Company will be required to record and disclose minority interest following
existing GAAP until April 1, 2009. The Company does not expect that adoption of
SFAS 160 will have a material effect on its financial position, results of
operation, or cash flows.

Fair Value Measurement
During September 2006 the FASB issued Financial Accounting Standards No. 157,
Fair Value Measurements (“SFAS 157”). FASB 157 defines fair value, establishes a
framework for measuring fair value under U.S. GAAP, expands disclosures about
fair value measurements and addresses how companies should measure fair value
when they are required to use a fair value measure for recognition or disclosure
purposes under U.S. GAAP. SFAS 157 does not require any new fair value
measurements. This standard is effective for financial statements issued for
fiscal years beginning after November 15, 2007, and interim periods within those
fiscal years (fiscal year 2009 for the Company). However, on December 14, 2007
the FASB issued a proposed FASB staff position ("FSP") that would amend SFAS 157
to delay its effective date for all non-financial assets and non-financial
liabilities, except for those that are recognized or disclosed at fair value in
the financial statements on a recurring basis, that is, at least annually. For
items within the scope of the proposed FSP the effective date of SFAS 157 would
be delayed to fiscal years beginning after November 15, 2008 (fiscal 2010 for
the Company) and interim periods within those fiscal years. During February 2008
the FASB confirmed and made effective the FSP. Based on the type of assets and
liabilities currently held by the Company, management does not believe that the
adoption will have a material impact on the financial position or results of
operation.

During February 2007 the FASB issued Financial Accounting Standards No. 159, The
Fair Value Option for Financial Assets and Financial Liabilities-Including an
Amendment of FASB Statement No. 115 (“SFAS 159”). SFAS 159 permits entities to
choose to measure many financial instruments and certain other items at fair
value. Most of the provisions of SFAS 159 apply only to entities that elect the
fair value option. However, the amendment to FASB Statement No. 115, Accounting
for Certain Investments in Debt and Equity Securities (“SFAS 115”) applies to
all entities with available-for-sale and trading securities. SFAS 159 is
effective as of the beginning of the first fiscal year that begins after
November 15, 2007 (fiscal year beginning April 1, 2008 for the Company). The
Company does not expect the adoption of standard to have a material impact on
its financial position or results of operations.

-13-

--------------------------------------------------------------------------------

NOTE 3 – ESCROW DEPOSIT ON ACQUISITION

As of March 31, 2008, the Company transferred $11,310,686 to an escrow account
related to the acquisition of the geothermal assets located near Empire, Nevada.
As noted in Note 11, this transaction was completed on May 1, 2008, and the
funds were transferred from the escrow account to the seller.

NOTE 4 – RESTRICTED CASH

The Company maintains cash balances that are restricted due to contractual
obligations. Restricted cash balances and explanations of the nature of the
restrictions are summarized as follows:

      March 31,     March 31,     Entity/Description   2008     2007            
        Ormat Nevada – construction letter of credit $  -   $  5,103,400    
Idaho Department of Water Resources – well                        bonding  
260,000     260,000     Oregon Department of Geology and Mineral                
       Industries – well bonding   25,000     -       $  285,000   $  5,363,400
 

The Ormat letter of credit was released during the year ended March 31, 2008
after the final construction payment was made in January 2008. Well bonding
requirements renew on an annual basis.

NOTE 5 - PROPERTY, PLANT AND EQUIPMENT

During the year ended March 31, 2008, the Company made significant acquisitions
of geothermal, mineral and surface water rights. Geothermal and mineral rights
were acquired in Gerlach, Nevada that amounted to approximately $319,785.
Additional costs of $122,522 were incurred to continue to study and develop the
Company’s interests in the project located near Neal Hot Springs, Oregon. In
June 2007, the right to lease the geothermal and mineral rights of 1,685 acres
in Raft River, Idaho was purchased for $1,015,102.

Net construction costs of $862,124 were incurred during the fiscal year ended
March 31, 2008. The majority of these costs were for buildings and facilities
($351,765) and pipelines ($499,783) related to the development of the Raft River
well field. No significant assets under construction were put into operation
during the fiscal year.

-14-

--------------------------------------------------------------------------------

Property, plant and equipment categories are summarized as follows:

      Balance at     Balance at         March 31, 2008     March 31, 2007      
              Land $  384,000   $  384,000     Water rights   1,146,003    
1,146,003     Geothermal and mineral rights   1,903,226     286,112    
Furniture and equipment   402,660     108,125         3,835,889     1,924,240  
                 Less: accumulated depreciation   (73,980 )   (19,836 )      
3,761,909     1,904,404     Construction in progress   3,096,106     2,233,982  
                    $  6,858,015   $  4,138,386  

Depreciation expense charged to operations for the years ended March 31, 2008,
2007 and 2006 amounted to $56,769, $16,511 and $1,350; respectively. The
construction in progress consists of development activities at Raft River Unit 2
and Neal Hot Springs.

NOTE 6 - CAPITAL STOCK

The Company is authorized to issue 100,000,000 shares of common stock. All
shares have equal voting rights, are non-assessable and have one vote per share.
Voting rights are not cumulative and, therefore, the holders of more than 50% of
the common stock could, if they choose to do so, elect all of the directors of
the Company.

During the quarter ended March 31, 2008, the Company issued 56,667 common shares
to officers, employees and consultants upon exercise of stock options at strike
prices ranging from $0.72 CDN to $0.90 CDN (average $0.92 U.S.).

During the quarter ended December 31, 2007, the Company issued 1,854,141 common
shares upon the exercise of 222,550 stock options and 1,631,591 broker
compensation options in both U.S. and Canadian dollars. Shares of 15,000 were
issued at an exercise price of U.S $2.41. Shares of 1,680,050 shares were issued
at exercise prices that ranged between CDN $0.60 to $1.00 ($0.61 to $1.02 U.S.).
Shares issued from stock purchase warrants, amounted to 159,091 shares at an
exercise price of U.S. $2.08.

During the quarter ended September 30, 2007, the Company issued 235,833 common
shares to officers, employees and consultants upon exercise of stock options at
strike prices ranging from $0.60 CDN to $1.40 CDN (average $1.03 U.S.).

During the quarter ended June 30, 2007, the Company issued 291,200 common shares
to officers, employees and consultants upon exercise of stock options at strike
prices ranging from $0.60 CDN to $1.40 CDN (average $0.76 U.S.).

On June 5, 2007, the Company completed a private placement of 9,090,900 common
shares at a price of $2.20 CDN ($2.08 U.S. as of June 5, 2007). Proceeds, net of
financing fees, totaled $17,766,772.

-15-

--------------------------------------------------------------------------------

During the quarter ended March 31, 2007, the Company issued 62,500 common shares
upon the exercise of 12,500 stock options, plus 50,000 broker compensation
options at an exercise price of $1.00 CDN ($0.83 U.S.).

During the quarter ended December 31, 2006, the Company issued 72,741 shares to
employees in satisfaction of employment agreements at an average price of $0.90,
and 23,573 shares previously held in escrow were cancelled.

During the quarter ended December 31, 2006, the Company issued 395,000 common
shares upon the exercise of 280,000 stock purchase warrants at an exercise price
of $0.85 CDN ($0.73 -$0.75 U.S.), the exercise of 15,000 stock purchase warrants
at an exercise price of $1.25 CDN ($0.86 U.S.), and the exercise of 100,000
options at an exercise price of $0.60 CDN ($0.54 U.S.).

During the quarter ended June 30, 2006, the Company issued 40,000 common shares
upon the exercise of 40,000 options at an exercise price of $0.60 CDN ($0.53
U.S.).

On April 3, 2006, the Company completed a private placement of 25,000,000 common
shares at a price of $1.00 CDN ($0.86 U.S. as of April 3, 2006). Proceeds, net
of financing fees, totaled $20,134,260. Of the net proceeds, $172,370 had been
received in the Company’s bank accounts prior to March 31, 2006. Since the
subscription forms reflected a March 30, 2006 date, and the remainder of the
cash of $19,961,890 was on deposit with Dundee Securities Corporation, the
private placement was recorded as “Private placement proceeds receivable” and as
“Capital Stock Issuable” in the financial statements at March 31, 2006.

During the quarter ended March 31, 2006, the Company issued 691,304 common
shares upon the exercise of 378,370 options at an exercise price of $0.60 CDN
($0.51 U.S.), the exercise of 192,934 stock purchase warrants at an exercise
price of $0.75 U.S., and 120,000 common shares as a signing bonus as part of an
employment agreement at a deemed price of $0.72 CDN ($0.61 U.S.).

During the quarter ended December 31, 2005, the Company issued 183,333 common
shares upon the exercise of 100,000 options at an exercise price of $0.60 CDN
($0.51 U.S.) and 83,333 purchase warrants at an exercise price of $0.45 U.S.

During the quarter ended September 30, 2005, the Company issued 40,000 common
shares upon the exercise of 40,000 options at an exercise price of $0.60 CDN
($0.51 U.S.).

During the quarter ended June 30, 2005, the Company issued 17,778 common shares
upon the exercise of 17,778 options at an exercise price of $0.90 CDN ($0.73
U.S.).

NOTE 7 - STOCK BASED COMPENSATION

The Company’s stock option plan provides for the grant of incentive stock
options for up to 5,342,845 common shares to employees, consultants, officers
and directors of the Company. All terms and conditions of the options are the
same for external parties as well as internal employees and directors. Options
are granted for a term of up to five years from the date of grant. Stock options
granted generally vest over a period of eighteen months, with 25% vesting on the
date of grant and 25% vesting every six months thereafter. Since the plan has
been administered by the Company’s Vancouver office and Pacific Corporate Trust
Company, the Company has issued stock options with an exercise price stated in
Canadian dollars per share. The Company recognizes compensation expense using
the straight-line method of amortization. Historically, the Company has issued
new shares to satisfy exercises of stock options and the Company expects to
issue new shares to satisfy any future exercises of stock options.

-16-

--------------------------------------------------------------------------------

U.S. Geothermal and their Board of Directors have previously provided additional
incentive to our United States (“U.S.A.”) employees and consultants by offering
stock options at a discount off market price as allowed by the TSX Venture
exchange. The U.S.A. legislature and the Internal Revenue Service (“IRS”) have
issued regulations to dissuade companies from granting these discounted stock
options. Through the American Jobs Creation Act of 2004 and the Internal Revenue
Code Section 409A, discounted stock options have now been classified as deferred
compensation in which the “discount” is taxable at the date of vesting, instead
of upon the date of exercise. They have also dictated that a 20% penalty on all
discounts is to be paid at date of vesting. These new rules have been
retroactively applied to all options vesting after January 1, 2005.

Since U.S. Geothermal stock options vest 25% on date of grant and 25% every six
months thereafter, option holders would be subject to amending tax returns for
prior years and paying tax and penalty on the value of the discount. These
amendments and payments would be required whether or not the option holder
exercises the options. The IRS allowed option holders until December 31, 2007 to
rectify the situation by allowing them to reprice the existing options to the
market price on the date of option grant. As of March 31, 2007, all of our
U.S.A. option holders repriced their options to the market price on the date of
grant. An adjustment to the fair market value of the repriced options was
included in the stock compensation accrual for March 2007.

During the quarter ended September 30, 2007, the Company granted 775,000 stock
options to consultants and employees exercisable at a price of $2.41 U.S. until
January 22, 2012.

During the quarter ended March 31, 2007, the Company granted 235,000 stock
options to consultants and employees exercisable at a price of $1.40 CDN ($1.24
U.S.) until January 22, 2012.

During the quarter ended September 30, 2006, the Company granted 170,000 stock
options to consultants and employees exercisable at a price of $1.00 CDN ($0.89
U.S.) until July 31, 2011.

During the quarter ended June 30, 2006, the Company granted 1,763,000 stock
options to consultants, employees, directors and officers exercisable at prices
ranging from $0.85 to $1.00 CDN ($0.77 to $0.90 U.S.) until April 12, 2011.

-17-

--------------------------------------------------------------------------------

The following table reflects the summary of stock options outstanding at March
31, 2008 and changes during the years ended March 31, 2008, 2007 and 2006:

          Weighted     Weighted                   Average     Average    
Aggregate       Number of     Exercise     Fair     Intrinsic       shares under
    Price Per     Value     Value       options     Share     (US)     (US)    
                        Balance outstanding, March 31, 2005   1,756,265   $
 0.68 CDN   $  0.34   $  590,033        Forfeited   (204,489 )   0.86 CDN    
0.62     (64,037 )      Exercised   (536,148 )   0.63 CDN     0.30     (153,641
)      Granted   50,000     1.05 CDN     0.99     26,791   Balance outstanding,
March 31, 2006   1,065,628     0.69 CDN     0.37     399,146        Forfeited  
(145,000 )   0.86 CDN     0.62     (90,487 )      Exercised   (152,500 )   0.63
CDN     0.30     (46,427 )      Granted   2,168,000     1.05 CDN     0.99    
2,140,719   Balance outstanding, March 31, 2007   2,936,128     0.96 CDN    
0.82     2,402,951                                  Forfeited   (5,000 )   1.00
CDN     0.80     (4,000 )      Exercised   (806,250 )   0.83 CDN     0.63    
(511,494 )      Granted   775,000     2.41 US     1.95     1,513,964   Balance
outstanding, March 31, 2008   2,899,878   $  1.35CDN   $  1.17   $  3,401,421  

The fair value of each option award is estimated on the date of grant using the
Black-Scholes option-pricing model using the assumptions noted in the following
table. Expected volatilities are based on historical volatility of the Company’s
stock. The Company uses historical data to estimate option exercises and
employee termination within the Black-Scholes model. The expected term of
options granted represents the period of time that options granted are expected
to be outstanding, based upon past experience and future estimates and includes
data from the Plan. The risk-free rate for periods within the expected term of
the option is based upon the U.S. Treasury yield curve in effect at the time of
grant. The Company currently does not foresee the payment of dividends in the
near term.

The fair value of the stock options granted was estimated using the
Black-Scholes option-pricing model and is amortized over the vesting period of
the underlying options. The assumptions used to calculate the fair value are as
follows:

  Year Ended March 31,   2008 2007       Dividend yield 0 0 Expected volatility
77-140% 82-149% Risk free interest rate 1.74-5.10% 3.94-4.2% Expected life
(years) 3.18 3.36

Changes in the subjective input assumptions can materially affect the fair value
estimate and, therefore, the existing models do not necessarily provide a
reliable measure of the fair value of the Company’s stock options.

-18-

--------------------------------------------------------------------------------

The following table summarizes information about the stock options outstanding
at March 31, 2008:

OPTIONS OUTSTANDING         REMAINING   NUMBER OF EXERCISE NUMBER OF CONTRACTUAL
  OPTIONS PRICE OPTIONS LIFE (YEARS)   EXERCISABLE           $         0.60 CDN
210,628 0.83   210,628            0.72 CDN 67,500 1.58   67,500            0.85
CDN 20,000 3.00   20,000            0.90 CDN 182,500 1.58   182,500
           1.00 CDN 1,423,000 3.00   1,423,000            1.15 CDN 78,750 3.33  
78,750            1.40 CDN 157,500 3.83   118,125            2.41 US 760,000
4.33   380,000           $         1.35 CDN 2,899,878 3.12   2,480,503

The following table summarizes information about the stock options outstanding
at March 31, 2007:

OPTIONS OUTSTANDING         REMAINING   NUMBER OF  EXERCISE NUMBER OF
CONTRACTUAL   OPTIONS PRICE (CDN)    SHARES LIFE (YEARS)   EXERCISABLE          
$         0.60 355,628 1.91   355,628            0.72 197,500 2.67   197,500    
       0.85 20,000 4.00   15,000            0.90 347,500 2.67   347,500        
   1.00 1,615,500 4.00   807,750            1.15 165,000 4.50   82,500          
 1.40 235,000 4.83   58,750 $         0.96 2,936,128 3.59   1,864,628

-19-

--------------------------------------------------------------------------------

A summary of the status of the Company’s nonvested stock options for the fiscal
years ended March 31, 2008, 2007 and 2006 are presented as follows:

          Weighted     Weighted             Average Grant     Average      
Number of     Date Fair Value     Grant Date       Options     Per Share    
Fair Value                       Nonvested, March 31, 2005   719,066   $  0.68
CDN   $  0.34        Granted   50,000     0.72 CDN     0.54        Vested  
(386,566 )   0.61 CDN     0.29        Forfeited   (240,000 )   0.63 CDN     0.31
  Nonvested, March 31, 2006   142,500     0.69 CDN     0.37        Granted  
2,168,000     1.05 CDN     0.99        Vested   (1,094,000 )   0.63 CDN     0.30
       Forfeited   (145,000 )   0.86 CDN     0.62   Nonvested, March 31, 2007  
1,071,500     0.96 CDN     0.82                            Granted   775,000    
2.41 US     1.54        Vested   (1,422,125 )   2.15 US     1.37      
 Forfeited   (5,000 )   1.00 CDN     0.80   Nonvested, March 31, 2008   419,375
  $  1.12 CDN   $  1.43  

As of March 31, 2008, there was $363,923 of total unrecognized compensation cost
related to nonvested share-based compensation arrangements granted under the
Plan. That cost is expected to be recognized over a weighted-average period of
1.5 years. The total fair value of shares vested during the year ended March 31,
2008 and 2007 was $1,723,807 and $1,129,072; respectively.

Stock Purchase Warrants

At June 30, 2007, 454,545 share purchase warrants at an exercise price of $2.08
US were issued to compensate brokers resulting from the private placement of
9,090,900 common shares issued June 5, 2007. During the quarter ended December
31, 2007, stock purchase warrants representing 159,091 common shares at an
exercise price of $2.08 U.S. were exercised.

NOTE 8 - RELATED PARTY TRANSACTIONS

At March 31, 2008 and 2007, the amounts of $9,218 and $9,510, respectively, are
payable to directors and officers of the Company. These amounts are unsecured
and due on demand.

The Company’s subsidiary Raft River Energy I, LLC owed the Company $205,033 and
$154,277 at March 31, 2008 and 2007; respectively, for operating and maintenance
expenses. The receivable balance is comprised of unsecured demand obligations
due within twelve months. During the fiscal year ended March 31, 2008, the
Company received $62,500 in management fees and $121,742 in lease and royalties
from RREI.

-20-

--------------------------------------------------------------------------------

The Company incurred the following transactions with directors, officers and a
company with a common director:

      Year Ended     Year Ended         March 31,     March 31,         2008    
2007                     Administrative services $  22,321   $  20,563    
Director fees   41,250     23,250     Consulting fees   16,000     24,000      
                $  79,571   $  67,813  

NOTE 9 - DIFFERENCES BETWEEN CANADIAN AND U.S. GAAP

The Company’s consolidated financial statements have been prepared in accordance
with U.S. generally accepted accounting principles (“GAAP”). The material
difference in respect to these financial statements between U.S. GAAP and
Canadian GAAP is reflected in the recording of Property, Plant and Equipment.
Under Canadian GAAP, development and exploration costs associated with the Raft
River project (property lease payments, geological consulting fees, well
monitoring and permitting, etc.) are recorded as a capital asset. Under U.S.
GAAP, these amounts are expensed. As a result of the above, under Canadian GAAP
the following line items in the consolidated balance sheets and income
statements would have been presented as follows:

Consolidated Balance
Sheets U.S. GAAP
December 31,
2008 Canadian
GAAP
December 31,
2008 U.S. GAAP
March 31,
2007 Canadian
GAAP
March 31,
2007 Plant, Property and Equipment $ 6,858,015 $ 7,298,626 $ 4,138,386 $
4,578,997 Total Assets 40,366,933 40,807,544 22,673,340 23,113,951 Stockholders’
Equity 38,075,200 38,515,831 21,216,878 21,657,489 Total Liabilities and
Stockholders’ Equity $ 40,366,933 $ 40,807,544 $ 22,673,340 $ 23,113,951


Consolidated Statements
of Operations and
Comprehensive Loss U.S. GAAP
Year Ended
December 31,
2008 Canadian
GAAP Year
Ended
December 31,
2008 U.S. GAAP
Year ended
March 31,
2007 Canadian
GAAP Year
ended March
31, 2007 Exploration Expenditures $                  - $                  -
$                  - $                  - Loss from Operations (4,433,035)
(4,433,035) (2,987,869) (2,987,869) Net Loss $ (3,369,358) $ (3,369,358) $
(1,792,584) $ (1,792,584)

-21-

--------------------------------------------------------------------------------

NOTE 10 - COMMITMENTS AND CONTINGENCIES

Operating Lease Agreements
The Company has entered into several lease agreements with terms expiring up to
December 1, 2034 for geothermal properties adjoining the Raft River Geothermal
Property and for Neal Hot Springs. The Company incurred total lease expenses for
years ended March 31, 2008, 2007 and 2006 of $49,975, $28,698 and $10,498;
respectively.

BLM Lease Agreement
On August 1, 2007, the Company signed a geothermal resources lease agreement
with the United States Department of the Interior Bureau of Land Management
(“BLM”). The contract requires an annual payment of $3,502 including processing
fees. The primary term of the agreement is 10 years. After the primary term, the
Company has the right to extend the contract. BLM has the right to terminate the
contract upon written notice if the Company does not comply with the terms of
the agreement.

Office Lease
The Company entered into a 3 year lease contract effective January 1, 2008
through January 31, 2011, for general office space for an executive office
located in Boise, Idaho. The lease payments are due in monthly installments that
start at $5,637 per month and increase annually to $5,981 per month.

The following is the total contracted lease obligations for the next five fiscal
years:

Year             Ending             March 31,         Amount                
2009       $  111,686   2010         118,726   2011         109,607   2012      
  53,800   2013         44,802   Thereafter         134,608  

Power Purchase Agreements
The Company has signed a power purchase agreement with Idaho Power Company for
sale of power generated from its subsidiary Raft River Energy I, LLC. The
Company has also signed a transmission agreement with Bonneville Power
Administration for transmission of the electricity from this plant to Idaho
Power, and from the phase two plants to other purchasers. These agreements will
govern the operational revenues for the initial phases of the Company’s
operating activities.

The Company signed a power purchase agreement on March 12, 2008 with Eugene
Water and Electric Board for the planned phase two power plant at Raft River,
Idaho. The agreement allows for variable output up to a maximum of 16 megawatts
with a term of 25 years. The agreement is subject to successful drilling and
resource development.

As a part of the purchase of the assets from Empire Geothermal Power, LLC and
Michael B. Stewart acquisition (“Empire Acquisition”) (see Note 11), a Power
Purchase agreement with Sierra Pacific Power Company was assigned to the
Company. The contract has a stated expected output of 3,250 kilowatts maximum
per hour and extends through 2017. All power produced will be purchased and
there are no penalties for not meeting or exceeding expected output levels.

-22-

--------------------------------------------------------------------------------

Construction Contract
On December 5, 2005, the Company signed a contract (the “Ormat EPC Agreement”)
with Ormat Nevada, Inc. (Ormat) for Ormat to construct a 13 megawatt geothermal
power plant at Raft River, Idaho. As part of the Agreement, Ormat has guaranteed
certain performance specifications and plant components. At fiscal year end,
Company management does not believe that all specifications have been met, and
has withheld payment of approximately $1 million dollars. This amount has not
been reflected as a liability in the Company’s financial statements.

Joint Venture Agreement Construction Costs
Raft River Energy I is a joint venture between the Company and Raft River I
Holdings, LLC a subsidiary of Goldman Sachs Group, Inc. An Operating Agreement
governs the rights and responsibilities of both parties. At fiscal year end, the
Company had contributed approximately $17 million in cash and property, and Raft
River I Holdings has contributed approximately $34 million in cash. Raft River I
Holdings, LLC is not required to contribute additional capital based upon the
current agreement. The Company is obligated to provide contributions sufficient
to complete a 10 mega watt power plant. At fiscal year end, the project is
believed to be substantially funded. Profits and losses are allocated to the
members based upon contributed capital levels. As profits are realized, the
levels of capital will be returned to Raft River I Holdings, LLC.

NOTE 11 – SUBSEQUENT EVENTS

Major Acquisition
Prior to fiscal year end, the Empire Acquisition transaction was initiated to
acquire a 3.6 megawatt operating geothermal power plant and approximately 28,358
acres (44.3 square miles) of geothermal energy leases and certain ground water
rights all located north of Reno, Nevada. The power plant is comprised of four
binary cycle units, a wet cooling tower and nine geothermal wells developed in a
proven geothermal reservoir. The total sales price was $16.6 million dollars. A
portion of the funds that amounted to approximately $11.3 million dollars was
transferred from escrow prior to April 1, 2008. On May 1, 2008, the remaining
$5.32 million was transferred to the seller, and the transaction was considered
to be complete.

Private Placement Common Stock Offering
Subsequent to fiscal year end, the Company entered into an agreement with a
Canadian investment dealer, in which an underwriter has agreed to purchase
4,260,000 units of the Company’s equity interests. Each unit comprises one
common share of the Company’s stock and one half of one common share purchase
warrant. The initial offering, completed on April 28, 2008, generated gross
proceeds $10,011,000 CDN (approximately $10,154,458 US) at a price of $2.35 CDN
per share. Each warrant will entitle the holder the right to acquire one
additional common share of the Company for a period of 24 months following the
closing of the offering for $3.00 US per share. In addition, the Underwriters
exercised their option to purchase an additional 2,122,500 Units at the issue
price of the offering, resulting in the issuance of a total of 6,382,500 Units
for aggregate gross proceeds of approximately 15 million CDN.

Exploration Joint Venture
In May 2008, the Company entered into an agreement with Gerlach Green Energy LLC
of Nevada (“GGE”). The purpose of the joint venture is the exploration of the
Gerlach geothermal system, which is located in northwestern Nevada, near the
town of Gerlach. The agreement establishes a limited liability company named
Gerlach Geothermal LLC. The agreement provides for a 60 percent U.S. Geothermal
ownership interest in the joint venture by a subsidiary of the Company and a 40
percent ownership interest by GGE, with the Company expending $2,000,000 toward
the project, of which $300,000 is a property contribution in the form of a BLM
geothermal lease. GGE has contributed one BLM geothermal lease and one private
geothermal lease. These leases have all had previous work

-23-

--------------------------------------------------------------------------------

including geophysical studies and drilling. The combined property totals 3,615
acres (5.6 square miles) with 3,415 acres of BLM leases and 200 acres in a
private property lease. The joint venture agreement gives GGE an option to
maintain its 40% ownership interest as additional capital contributions are
required. If GGE dilutes to below a 10 percent interest, their ownership
position in the joint venture would be converted to a 10 percent net profits
interest. The Company will serve as the manager for the joint venture’s
development activities.

 

 

 

-24-

--------------------------------------------------------------------------------